Name: Council Decision of 20 December 1993 concerning the conclusion on behalf of the European Community of the supplementary Protocol between the European Community and the European Coal and Steel Community, of the one part, and the Slovak Republic, of the other part, to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs
 Date Published: 1993-12-31

 Avis juridique important|31993D0744Council Decision of 20 December 1993 concerning the conclusion on behalf of the European Community of the supplementary Protocol between the European Community and the European Coal and Steel Community, of the one part, and the Slovak Republic, of the other part, to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part Official Journal L 349 , 31/12/1993 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 27 P. 0003 Swedish special edition: Chapter 11 Volume 27 P. 0003 COUNCIL DECISIONof 20 December 1993concerning the conclusion on behalf of the European Community of the supplementary Protocol between the European Community and the European Coal and Steel Community, of the one part, and the Slovak Republic, of the other part, to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part(93/744/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pending the entry into force of the Europe Agreement signed in Luxembourg on 4 October 1993, it is necessary to approve the Supplementary Protocol to the Interim Agreement on trade and trade-related matters between the European Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part, signed in Brussels on 16 December 1991, as subsequently amended by the exchange of letters signed on 15 December 1992 concerning the extension of the duration of this Agreement; Whereas the Interim Agreement was last amended by an Additional Protocol initialled on 16 July 1993 and applied provisionally from 1 July 1993 in order to increase and accelerate the granting of certain Community concessions; Whereas the Commission has negotiated on behalf of the Communities a Supplementary Protocol with the Slovak Republic to the Interim Agreement in order to adapt this Agreement to the dissolution of the Czech and Slovak Federal Republic on 31 December 1992 and the subsequent succession thereto by the Slovak Republic; Whereas it is necessary to approve this Supplementary Protocol, HAS DECIDED AS FOLLOWS:Article 1 The Supplementary Protocol between the European Community and the European Coal and Steel Community of the one part and the Slovak Republic of the other part to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part, is hereby approved on behalf of the European Community. The text of the Supplementary Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Supplementary Protocol in order to bind the Community. Done at Brussels, 20 December 1993. For the CouncilThe PresidentW. CLAES